                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

S. Jain, for herself, and as parent of and    )
for her son “A’, a minor,                     )
                                              )
                Plaintiff,                    )      Case No. 17-cv-00002
                                              )
        v.                                    )      Honorable Ronald A. Guzman
                                              )
Butler School District 53, et al.,            )
                                              )
                Defendants.                   )

                                        NOTICE OF FILING


TO:     S. Jain, fedlawsuit@gmail.com

        PLEASE TAKE NOTICE that on the 30th day of May, 2019; I have filed with the Clerk
of the U.S. District Court using the CM/ECF System, Defendants’ Reply In Support of Bill of
Costs, a copy of which is attached hereto.

                                                  /s/ Darcy L. Proctor_______________________
                                                  One of the Attorneys for Defendants



                                     CERTIFICATE OF SERVICE

        I, Darcy L. Proctor, an attorney, certify that I electronically filed this Defendants’ Reply
In Support of Bill of Costs, VIA the ECF system this 30th day of May, 2019. Notice of this
electronic filing will be sent to the above named attorney through the Court’s CM/ECF electronic
filing system on the 30th day of May, 2019.


                                                     /s/ Darcy L. Proctor

 Darcy L. Proctor – ARDC #6199731
dlproctor@wmlaw.com
Rachel S. Nevarez- ARDC #6309408
rsnevarez@wmlaw.com
WIEDNER & McAULIFFE, LTD.
One N. Franklin St., Suite 1900
Chicago, Illinois 60606
Telephone: (312) 855-1105
Facsimile: (312) 855-1792
